Case 3:18-cv-10760-RHC-DRG ECF No. 32 filed 11/02/18             PageID.464     Page 1 of 13



                             UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 JAMES RYDER,

        Plaintiff,

 v.                                                      Case No. 18-10760

 BEAUMONT HEALTH, INC.,

        Defendant.
 ____________________________________________/

                OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
                       JUDGMENT ON CLASS ALLEGATIONS

        Plaintiff James Ryder asserts various claims against his former employer,

 Defendant Beaumont Health, under the American with Disabilities Act (“ADA”) and the

 Family and Medical Leave Act (“FMLA”). He also alleges one class action claim under

 the ADA based on Defendant’s suspected classification and demarcation of employees

 who took leave for longer than 12 weeks. Currently pending before the court is

 Defendant’s Motion for Judgment on Plaintiff’s Class Allegations. (Dkt. #23.) Defendant

 seeks judgment on Plaintiff’s sole class allegation under the ADA. The motion does not

 address the merits of the claims Plaintiff asserts in his individual capacity. The motion

 has been fully briefed, and the court determines that a hearing is not necessary. See

 E.D. Mich. 7.1(f)(2). For the reasons stated below, the court will grant Defendant’s

 motion.

                                        I. BACKGROUND

        Plaintiff began working for Defendant in 1992. (Dkt. #21, PageID 265.) In 2016,

 he took FMLA leave for various medical reasons. In his amended complaint (Dkt. #21),
Case 3:18-cv-10760-RHC-DRG ECF No. 32 filed 11/02/18               PageID.465      Page 2 of 13



 Plaintiff asserts that Defendant failed to inform him that he had exhausted his FMLA

 leave for the year when he took additional time off in January 2017 for a scheduled

 surgery. (Id. at 268.) To accommodate his scheduled surgery, Plaintiff took leave

 beyond the 12 weeks permitted by the FMLA. When he was cleared to return to work

 after this surgery, he was placed on unpaid layoff status pursuant to Beaumont Human

 Resources Policy No. 230 (“Policy 230”). (Id.) Policy 230 states in relevant part:

        If an employee returns from a Family and/or Medical Leave and has
        exceeded their twelve (12) weeks of job protection within a twelve (12)
        month period . . . and the employee’s position is no longer available,
        he/she will be placed on an unpaid 60-day lay-off and must be referred to
        HR. During the lay-off period, employees are not eligible for a leave of
        absence. Health care coverage will be discontinued the last day of the
        month in which the lay-off was effective and COBRA information will be
        sent to the employee for health care coverage continuation options.

        If a position is not secured within sixty (60) days, or a “good faith job offer”
        is refused, the department manager should terminate the employee
        through Oracle Manager Self Service indicating “discharged layoff”.

 (Id. at 271; Dkt. #31, PageID 454)

        While on unpaid layoff status, Plaintiff applied for jobs through Defendant’s

 internal job listing site. He was not selected for any of the 18 positions he applied to,

 and he was ultimately terminated, pursuant to Policy 230, because he failed to obtain

 another position within 60 days of being placed on unpaid leave status. (Dkt. #21,

 PageID 270–71.)

        Plaintiff alleges that Defendant’s internal hiring databases allows hiring managers

 to discern which applicants are employees currently placed on unpaid layoff status and

 that this demarcation of employees violates the ADA. (Id. at 272, 280.) Plaintiff’s sole

 class action allegation is based on this alleged demarcation of employees. As the

 putative class, Plaintiff names “[a]ll Beaumont employees who have sought in the past

                                                   2
Case 3:18-cv-10760-RHC-DRG ECF No. 32 filed 11/02/18              PageID.466     Page 3 of 13



 three years or will seek to return to work after an extended medical leave pursuant to

 Beaumont’s ‘Leave of Absence’ Policy 230,” specifically “individuals who have taken

 extended medical leaves or have a familial relationship with someone who has a

 disability.” (Id. at 283.) Plaintiff requests damages on behalf of himself and injunctive

 and declaratory relief in the form of reforming or eliminating Policy 230 on behalf of the

 class. (Id. at 285.)

        Defendant now moves for judgment on Plaintiff’s class allegation pursuant to

 Federal Rule of Civil Procedure 12(c).

                                      II. STANDARD

        Pursuant to Federal Rule of Civil Procedure 12(c), a party may move for

 judgment on the pleadings “[a]fter the pleadings are closed—but early enough not to

 delay trial.” Fed. R. Civ. P. 12(c). When ruling on a Rule 12(c) motion, the court must

 take as true “all well-pleaded material allegations of the pleadings of the opposing

 party,” and “the motion may be granted only if the moving party is nevertheless clearly

 entitled to judgment.” JPMorgan Chase Bank, N.A. v. Winget, 510 F.3d 577, 581 (6th

 Cir. 2007) (quoting So. Ohio Bank v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 479

 F.2d 478, 480 (6th Cir.1973)). However, the court “need not accept as true legal

 conclusions or unwarranted factual inferences.” Id. at 581–82 (quoting Mixon v. Ohio,

 193 F.3d 389, 400 (6th Cir.1999)). The court should grant a Rule 12(c) motion “when no

 material issue of fact exists and the party making the motion is entitled to judgment as a

 matter of law.” Id. at 582 (quoting Paskvan v. City of Cleveland Civil Serv. Comm'n, 946

 F.2d 1233, 1235 (6th Cir.1991)). “There must be no material issue of fact that could




                                                  3
Case 3:18-cv-10760-RHC-DRG ECF No. 32 filed 11/02/18                 PageID.467     Page 4 of 13



 prevent judgment for the moving party.” Monroe Retail, Inc. v. RBS Citizens, N.A., 589

 F.3d 274, 279 (6th Cir. 2009).

        When a party presents evidence in support of its 12(c) motion that is not

 contained in the pleadings or record, the court may construe the motion as a motion for

 summary judgment. See Max Arnold & Sons, LLC v. W.L. Hailey & Co., Inc., 452 F.3d

 494, 503 (6th Cir. 2006) (“This court has found that the mere presentation of evidence

 outside of the pleadings, absent the district court’s rejection of such evidence, is

 sufficient to trigger the conversion of a Rule 12(c) motion to a motion for summary

 judgment.”) However, the Sixth Circuit has held that this rule does not apply to a court’s

 consideration of “matters of public record, orders, items appearing in the record of the

 case, and exhibits attached to the complaint,” Barany-Snyder v. Weiner, 539 F.3d 327,

 332 (6th Cir. 2008) (citing Amini v. Oberlin Coll., 259 F.3d 493, 502 (6th Cir. 2001)); see

 also Nieman v. NLO, Inc., 108 F.3d 1546, 1554 (6th Cir. 1997).

                                           III. DISCUSSION

        When, as here, a defendant moves for judgment on class allegations prior to the

 parties conducting discovery, the defendant “has the burden of demonstrating from the

 face of the plaintiffs’ complaint that it will be impossible to certify the class as alleged,

 regardless of the facts plaintiffs may be able to prove [through discovery].” Modern

 Holdings, LLC v. Corning Inc., No. 13-405-GFVT, 2015 U.S. Dist. LEXIS 41138, at *7–

 *8 (E.D. Ky. Mar. 31, 2015) (citations omitted). “A ruling on a motion for judgment on the

 pleadings under Rule 12(c) is generally reviewed under the same standard as a Rule

 12(b)(6) motion.” Mellentine v. Ameriquest Mortg. Co., 515 F. App'x 419, 424 (6th Cir.

 2013). As such, the complaint must present factual allegations sufficient to raise a right



                                                    4
Case 3:18-cv-10760-RHC-DRG ECF No. 32 filed 11/02/18                PageID.468      Page 5 of 13



 to class certification “above the speculative level . . . on the assumption that all the

 allegations in the complaint are true.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

 (2007). The court views the complaint in the light most favorable to the plaintiff and

 takes all well pleaded factual allegations as true. Tackett v. M&G Polymers, USA, LLC,

 561 F.3d 478, 488 (6th Cir. 2009); Carrier Corp. v. Outokumu Oyj, 673 F.3d 430, 440

 (6th Cir. 2012). “[W]here the well-pleaded facts do not permit the court to infer more

 than the mere possibility” of class certification, “the complaint has alleged—but it has

 not shown—that the pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679

 (2009).

        The substantive analysis, therefore, begins and ends with “a rigorous analysis,

 that the prerequisites of Rule 23(a) have been satisfied.” Wal-Mart Stores, Inc. v.

 Dukes, 564 U.S. 338, 351 (2011) (internal citations omitted). Subsection (a) of Rule 23

 “states four threshold requirements applicable to all class actions: (1) numerosity . . . ;

 (2) commonality . . . ; (3) typicality . . . ; and (4) adequacy of representation.” Amchem

 Prods., Inc. v. Windsor, 521 U.S. 591, 613 (1997). Subsection (b) also requires that

 “parties seeking class certification must show that the action is maintainable under Rule

 23(b)(1), (2), or (3).” Id. at 614. If the court concludes that Plaintiff will be unable to meet

 the prerequisites of either subsection, the class allegation fails as a matter of law.

        Defendant argues that Plaintiff’s class allegation fails because class certification

 is not necessary for Plaintiff to obtain his requested injunctive and declaratory relief.

 (Dkt. #23, PageID 316.) Defendant further argues that Plaintiff has not sufficiently

 pleaded facts to establish numerosity under Rule 23(a)(1) (Id. at 333) nor can Plaintiff

 satisfy the commonality and typicality prerequisites of Rule 23 as a matter of law



                                                    5
Case 3:18-cv-10760-RHC-DRG ECF No. 32 filed 11/02/18               PageID.469      Page 6 of 13



 because of the inherent individualized nature of the putative class members’ claims. (Id.

 at 334.) Defendant does not challenge Plaintiff’s assertion of adequate representation.

 Finally, Defendant asserts that Plaintiff’s class allegation fails to comport with Rule

 23(b). As explained below, Plaintiff cannot satisfy the commonality and typicality

 prerequisites of Rule 23(a). Therefore, no analysis under Rule 23(b) is necessary to

 grant Defendant’s motion.1 The court will address each of the three contested Rule

 23(a) prerequisites—numerosity, commonality, and typicality—in turn below.

                                         A. Numerosity

        Federal Rule of Civil Procedure 23(a)(1) requires a proposed class to be “so

 numerous that joinder of all members is impracticable.” Fed. R. Civ. P. 23(a)(1). While

 “often referred to as the ‘numerosity’ requirement . . . the Rule’s core requirement is that

 joinder be impracticable.” Coleman v. District of Columbia, 306 F.R.D. 68, 76 (D.D.C.

 2015) (citing Newberg on Class Actions § 3:11 (5th ed. 2014)). As such, “[t]here is

 neither one specific ‘magic number’ nor . . . is numerosity alone necessarily

 determinative.” Id. Rather, “the numerosity requirement requires examination of the

 specific facts of each case and imposes no absolute limitations.” Gen. Tel. Co. v.




        1
          Because Plaintiff cannot satisfy the prerequisites of Rule 23(a) as a matter of
 law, the court need not analyze whether Plaintiff’s complaint also satisfies Rule 23(b) or
 whether class certification is necessary. However, it appears that Plaintiff’s requested
 equitable relief, if granted, would extend to similarly situated parties without the need for
 class certification because it would reform the contested policy that applies to all
 employees. The court is not persuaded by Plaintiff’s arguments to the contrary, which
 rely heavily on class action certification cases in the context of civil rights actions. (Dkt.
 #24, PageID 357–59.) As explained infra Parts II(A)–(B), ADA claims, unlike civil rights
 actions, necessitate highly-individualized analysis and are distinguishable from the facts
 of this case. When injunctive relief would, if granted, inure to the putative class
 regardless of certification, class action is not necessary. See Monteleone v. Auto Club
 Grp., 113 F.Supp. 3d 950, 960 (E.D. Mich. 2015) (collecting Sixth Circuit cases).
                                                   6
Case 3:18-cv-10760-RHC-DRG ECF No. 32 filed 11/02/18              PageID.470      Page 7 of 13



 EEOC, 446 U.S. 318, 330 (1980). “[W]hile the exact number of class members need not

 be pleaded . . . impracticability of joinder must be positively shown, and cannot be

 speculative.” In re OnStar Contract Litigation, 278 F.R.D. 352, 373 (E.D. Mich. 2011)

 (Cox, J.). Plaintiffs “must ‘show some evidence of or reasonably estimate the number of

 class members.’” Turner v. Grant Cty. Det. Ctr., No. 05-148, 2008 U.S. Dist. LEXIS

 24210, at *44 (E.D.Ky. Mar. 26, 2008) (quoting Schwartz v. Upper Deck, 183 F.R.D. 672

 (S.D. Cal. 1999)).

        Here, Plaintiff has pleaded that “[t]he number of class members is sufficiently

 numerous to make class action status the most practical method for Plaintiffs to secure

 redress of the injuries and damages sustained.” (Dkt. #21, PageID 283.) Defendant

 rightly argues that such conclusory allegations are insufficient under ordinary pleading

 standards. (Dkt. #23, PageID 333.) In his response, Plaintiff includes an estimate of a

 possible class size of 38 based on publicly-available statistics from the U.S. Department

 of Labor on FMLA-leave utilization and argues that common sense dictates the

 impracticality of joinder for this class. (Dkt. #24, PageID 365–67.) Plaintiff also argues

 that discovery is needed to estimate the class size. (Id. at 366–37.) Although the

 allegations in Plaintiff’s complaint are lacking, the court may consider this publicly

 available data in analyzing Defendant’s motion. See Barany-Snyder v. Weiner, 539 F.3d

 327, 332 (6th Cir. 2008) (noting that matters of public record maybe considered in

 analyzing a 12(c) motion). Construing the evidence in the light most favorable to Plaintiff

 and considering that the parties have not yet conducted discovery, Plaintiff has

 proffered just enough evidence to establish numerosity and the impractically of joinder

 at this early stage in the case.



                                                  7
Case 3:18-cv-10760-RHC-DRG ECF No. 32 filed 11/02/18              PageID.471       Page 8 of 13




                                        B. Commonality

        Rule 23(a)(2) requires a party seeking class certification to show that “there

 are questions of law or fact common to the class.” Fed. R. Civ. P. 23(a)(2). This

 requirement “is generally satisfied by the existence of a single issue of law or fact

 that is common across all class members and is thus easily met in most cases.”

 Newberg on Class Actions § 3:18 (5th ed. 2014). Nevertheless, in Wal-Mart

 Stores, Inc. v. Dukes, the Supreme Court held:

        Commonality requires the plaintiff to demonstrate that the class
        members have suffered the same injury. This does not mean
        merely that they have all suffered a violation of the same provision
        of law . . . . Their claims must depend upon a common contention—
        for example, the assertion of discriminatory bias on the part of the
        same supervisor. That common contention, moreover, must be of
        such a nature that it is capable of classwide resolution—which
        means that determination of its truth or falsity will resolve an issue
        that is central to the validity of each one of the claims in one stroke.

 Wal-Mart Stores, Inc., 564 U.S. at 349–50(emphasis added). In short, what matters to

 class certification “is not the raising of common ‘questions’—even in droves—but, rather

 the capacity of a classwide proceeding to generate common answers apt to drive the

 resolution of the litigation. Dissimilarities within the proposed class are what have the

 potential to impede the generation of common answers.” Id. (quoting Richard A.

 Nagareda, Class Certification in the Age of Aggregate Proof, 84 N.Y.U. L. Rev. 97, 132

 (2009) (emphasis in the original)).

        Defendant contends that certifying the class will require the court to engage in a

 case-by-case inquiry of each putative member to determine, among other things,



                                                  8
Case 3:18-cv-10760-RHC-DRG ECF No. 32 filed 11/02/18              PageID.472      Page 9 of 13



 whether “(i) each putative class member is a ‘qualified individual’ with a ‘disability’ under

 the ADA; (ii) hiring managers were aware of this fact; and (iii) hiring managers acted

 upon this knowledge” in making hiring decisions. (Dkt. #23, PageID 336.) Plaintiff

 denies that such individualized determinations are necessary and asserts that

 commonality is established under two theories.

        Plaintiff first argues that the “common coding” of employees returning from leave

 segregates or classifies job applicants based on disability in violation of 42 U.S.C. §

 12112(b)(1) of the ADA. (Id. at 361–62.) Plaintiff compares this classification of

 applicants to the possibility for class certification based on biased testing procedures

 discussed in Wal-Mart Stores, Inc. v. Dukes. Plaintiff’s attempted comparison fails,

 however, because the policy Plaintiff challenges is not facially discriminatory to any

 readily-discernable protected class. Rather, Plaintiff suggests that Policy 230 can be

 applied in a discriminatory manner to screen out disabled applicants. The pitfall of

 Plaintiff’s argument is that the antidiscrimination protections of the ADA apply only to

 “qualified” individuals who are discriminated against “on the basis of disability.” 42

 U.S.C. § 12112(a) (emphasis added). Implicit in this language is the requirement that an

 individual suffers from a recognized disability to trigger the ADA’s antidiscrimination

 protections.

        Even assuming that Defendant demarcated all employees who took noncovered

 FMLA leave in its internal database, the ADA’s antidiscrimination protections apply only

 to disabled employees or those employees who are regarded as disabled. Determining

 whether a putative class member is disabled or regarded as disabled inherently requires

 the court to engage in case-by-case review of each class member. For individuals with



                                                  9
Case 3:18-cv-10760-RHC-DRG ECF No. 32 filed 11/02/18               PageID.473      Page 10 of 13



 actual disabilities, the court must determine whether the disability falls within the ADA’s

 definition of disability. To be regarded as disabled, an individual must experience a

 condition that lasts more than six months. 42 U.S.C. § 12102(3)(B). Accordingly, the

 court must examine each member to determine whether they suffered from an actual

 disability or experienced a condition for more than six months and must next determine

 whether such a disability was known and considered by hiring managers. Such fact-

 intensive inquiry runs contrary to Rule 23(a)’s commonality prerequisite.

        Even if Plaintiff can establish that all class members satisfied the ADA’s definition

 of disability, commonality would still be lacking because not all members may have

 faced discrimination. For example, not all employees may have been qualified for the

 positions to which they applied. Commonality cannot be established because the court

 must determine, on a case-by-case basis, whether each putative member was disabled

 and whether the disability itself or the qualifications of each employee impacted

 employment prospects. As the Supreme Court reasoned in Wal-Mart Stores, Inc. v.

 Dukes, commonality fails when a plaintiff cannot present “some glue holding [together]

 the alleged reasons” for a particular employment decision. Wal-Mart Stores, Inc. v.

 Dukes, 564 U.S. 338, 352 (2011). Based on the allegations in the complaint, Plaintiff’s

 claim lacks this required “glue,” and no amount of discovery will remedy this

 fundamental deficiency.

        Plaintiff’s second argument for establishing commonality, that “the identification

 of putative class members to hiring managers is a general policy of discrimination

 applicable to all,” fails for similar reasons. Policy 230 is facially neutral—it does not

 explicitly discriminate against any protected group nor does it mandate discriminatory



                                                  10
Case 3:18-cv-10760-RHC-DRG ECF No. 32 filed 11/02/18                PageID.474     Page 11 of 13



 action on the part of management. Too many variables exist for why a putative class

 member could have been passed over for a position. Accordingly, Plaintiff cannot

 establish commonality as a matter of law.

                                           C. Typicality

        The typicality requirement under Rule 23(a)(3) requires “the claims or defenses

 of the representative parties [be] typical of the claims or defenses of the class.” Fed. R.

 Civ. P. 23(a)(3). A named plaintiff’s claim is typical of the purported class only “if it

 arises from the same event or practice or course of conduct that gives rise to the claims

 of other class members, or if his or her claims are based on the same legal theory.”

 Beattie v. CenturyTel., Inc., 511 F.3d 554, 561 (6th Cir. 2007) (internal quotations

 omitted). “[T]he interests and claims of the various plaintiffs need not be identical.”

 Reese v. CNH Am., LLC, 227 F.R.D. 483, 487 (E.D. Mich. 2005). Rather, the question

 is simply “whether a sufficient relationship exists between the injury to the named

 plaintiff and the conduct affecting the class, so that the court may properly attribute a

 collective nature to the challenged conduct.” Beattie, 511 F.3d at 561. “[T]he typicality

 requirement is not satisfied, however, when a plaintiff can prove his own claim but not

 ‘necessarily have proved anybody’s [sic] else’s claim.’” Id. (quoting In re Am. Med. Sys.,

 Inc., 75 F.3d 1069, 1082 (6th Cir. 1996)). Furthermore, “[w]here a class definition

 encompasses many individuals who have no claim at all to the relief requested, or

 where there are defenses unique to the individual claims of the class members . . . the

 typicality premise is lacking.” Serrano v. Cintas Corp., No. 04-40132, 2009 U.S. Dist.

 LEXIS 26606, at *8 (E.D. Mich. Mar. 31, 2009) (citing Beck v. Maximus, Inc., 457 F.3d

 291, 296 (3d. Cir. 2006)); see also In re OnStar Contract Litig., 278 F.R.D. 352, 375



                                                   11
Case 3:18-cv-10760-RHC-DRG ECF No. 32 filed 11/02/18                PageID.475     Page 12 of 13



 (E.D. Mich. 2011) (“[W]here a defendant has unique defenses against each class

 member’s individual claim, a case is unsuitable for class action.”) The Sixth Circuit has

 found that the commonality and typicality prerequisites “tend to merge” when analyzed.

 Young v. Nationwide Mut. Ins. Co., 693 F.3d 532, 542 (6th Cir. 2012) (citing Wal-Mart

 Stores, Inc, 564 U.S. at 351 n.5).

        In the amended complaint, Plaintiff asserts that “[t]he violations of law and

 resulting harms alleged by the named Plaintiff are typical of the legal violations and

 harms suffered by all Class members.” (Dkt. #21, PageID 284.) Plaintiff argues that

 Policy 230 amounts to a “per se violation” of the ADA which suffices to establish

 typicality. (Dkt. #24, PageID 367–69.) Defendant argues that the individualized

 determinations required in this case preclude Plaintiff from establishing typicality,

 regardless of Plaintiff’s attempt to brand the claim as a per se violation of the ADA. (Dkt.

 #23, PageID 336.)

        As described above, the success of Plaintiff’s individual and class action ADA

 discrimination claims initially turn on whether Plaintiff and class members were disabled.

 Plaintiff’s satisfaction of the ADA’s definition of disability does not guarantee that other

 class members will also qualify as disabled, let alone qualify as disabled under the

 same theory as Plaintiff. Additionally, because Policy 230 does not mandate

 discriminatory action, any determination that Defendant’s hiring managers based their

 decisions in part on Plaintiff’s alleged disability does not establish that the disabilities of

 other class members also impacted hiring decisions. Class members may not be

 qualified based on their experience and hiring managers may weigh experiences

 differently. Simply too many variables exist in Plaintiff’s claim, and these variables give



                                                   12
Case 3:18-cv-10760-RHC-DRG ECF No. 32 filed 11/02/18                                         PageID.476    Page 13 of 13



 rise to the probability that Defendant will have unique defenses to challenges from each

 class member. For these reasons, Plaintiff cannot, as a matter of law, establish

 typicality because the success of Plaintiff’s individual claim does not guarantee the

 success of the claims of putative class members.

                                                                          IV. CONCLUSION

             Although Plaintiff’s complaint may suffice to establish numerosity at this stage,

 the class allegation ultimately fails as a matter of law because Plaintiff cannot establish

 either commonality or typicality. The court makes no findings as to the merits of the

 claims brought in Plaintiff’s individual capacity. Accordingly,

             IT IS ORDERED that Defendant’s Motion for Judgment on Class Allegations

 (Dkt. #21) is GRANTED.

                                                                           s/Robert H. Cleland
                                                                           ROBERT H. CLELAND
                                                                           UNITED STATES DISTRICT JUDGE

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, November 2, 2018, by electronic and/or ordinary mail.

                                                                           s/Lisa Wagner
                                                                           Case Manager and Deputy Clerk
                                                                           (810) 292-6522
 S:\Cleland\Cleland\HEB\Civil\18-10760.RYDER.strike.class.cert.HEB.docx




                                                                                13
